Citation Nr: 1123445	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to July 1962 and from September 1962 to December 1984.  The Appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that denied service connection for the cause of the Veteran's death.  

The appellant provided testimony before the undersigned Acting Veterans Law Judge at a Travel Board hearing in February 2010.  A transcript is of record.  In January 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  At the hearing the appellant submitted additional evidence with a waiver of initial RO consideration.  

An August 2006 rating decision denied service connection for asbestosis; a timely notice of disagreement was not filed and that matter is not on appeal.  


FINDINGS OF FACT

1. The veteran did not have service in Vietnam.

2. The Veteran was exposed to asbestos in service.  

3. The Veteran died on January [redacted], 2008; his death certificate lists the immediate cause of his death as hypertensive arteriosclerotic cardiovascular disease (coronary artery disease/CAD) complicated by blunt force head trauma; chronic obstructive pulmonary disease (COPD) was listed as a significant condition contributing to death but not resulting in the underlying causes of death.

4. At the time of his death service connection had been established for degenerative disc disease (DDD) rated 40 percent and noncompensable disabilities of musculoskeletal chest pain, left ear hearing loss, hemorrhoids, postoperative residuals of kidney stones, right foot tinea pedis, right upper arm sebaceous cyst, and pyorrhea.  

5. The primary and contributory causes of the Veteran's death, CAD and COPD, were not manifested in service; CAD was not manifested in the first year following the Veteran's discharge from service; and CAD and COPD are not shown to have been related to his service/asbestos exposure therein (or to have been caused or aggravated by a service-connected disability).

6. The Veteran's service-connected disabilities did not cause or contribute to cause his death.

 
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A February 2008 letter explained the evidence necessary to substantiate her claim in accordance with Hupp, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The appellant has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  VA's duty to notify is met.   

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The Board arranged for a VHA medical opinion in March 2011.  The opinion is adequate as the consulting expert expressed familiarity with the Veteran's medical history, and conducted a thorough review of his claims file, noting all findings necessary for a proper determination in the matter, and explaining the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  

Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  




B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including cardiovascular disease may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Concerning asbestos related claims, there is no specific statutory guidance, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312; 38 U.S.C.A. § 1310.  When it is determined that a veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101.  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

At the outset, it is noteworthy that because the Veteran is not shown to have served in Vietnam, this case does not fall within the purview of the presumptive provisions of 38 U.S.C.A. § 1116, he may not be presumed to have been exposed to Agent Orange, and is not entitled to presumptive service connection for CAD based on such exposure.  See 38 C.F.R. § 3.309(e).

A January [redacted], 2008 emergency room report notes that the Veteran was in an altercation with his grandson who struck him in the head and that he passed out and his heart stopped.  Advanced cardiac life support was unsuccessful and the Veteran was pronounced dead.  The assessment was arrhythmia.  

The March 2011 VHA consulting expert reviewed the Veteran's claims file, including his postservice medical records.  He concluded that since the Veteran's exposure to asbestos was much more likely than not related to his service, that asbestosis should be service-connected.  He noted that the Veteran's COPD was much more likely than not related to tobacco use and not asbestos exposure and that combined, asbestosis and COPD contributed to the Veteran's dyspnea and related disability, but not to his death.  He noted that the Veteran's pulmonary function tests in January 2002 were normal, that generally reduced lung volumes and poor pulmonary compliance are most characteristic of asbestos, that COPD is characterized by airflow limitation, and that airway disease diagnosed on functional testing or as a dominant clinical picture is more likely related to tobacco than asbestos.  He added that throughout his service and until his death the Veteran smoked cigarettes and that COPD could result from several etiologies, most importantly cigarette smoke.  He noted that tobacco use combined with asbestos exposure increases the risk for lung disease with a combination of airway and parenchymal pathology, modifying the more classical COPD pathology.  He summarized that the Veteran's pulmonary disease and exercise limitations were more likely than not multifactorial and that there was no convincing evidence that the Veteran's asbestos exposure caused his COPD or that asbestos exposure or COPD were responsible for his death.  

Regarding the relation between the Veteran's CAD and asbestos exposure, he concluded that there was no scientific or epidemiological basis for the conclusion that asbestos promoted or caused the Veteran's hypertensive arteriosclerotic heart disease.  He noted that it was distinctly unlikely that asbestos contributed to disability by contributing to the severity of heart disease, but rather the CAD was associated with a classical risk profile in the Veteran including hypertension, smoking, and dyslipidemia.  He noted that the medical literature going back to the 1960's failed to show any causal relationship between asbestos exposure and major cardiac events (myocardial infarction, heart failure, death).  He did note that there were some small observational studies demonstrating a weak association between coronary calcifications and asbestos, but that this had not been substantiated by large scale epidemiological data, was not in the majority of cases, and there was no evidence that such findings were predictive of myocardial infarction or cardiac death, instead of indication the presence of CAD.  In the matter of the Veteran's death, he opined that regardless of whether head trauma preceded or followed the Veteran's death, it was clearly sudden cardiac death.  He noted that if the Veteran's cause of death was the result of trauma triggering cardiac arrest, this would clearly not support a role for asbestos exposure as asbestos has never been associated with sudden cardiac death and does not cause either hypertension or atherosclerosis; asbestos could not be implicated as the cause of death.  

The Veteran's death certificate lists the immediate cause of his death as CAD complicated by blunt force head trauma.  COPD was listed as a significant condition contributing to death but not resulting in the underlying causes of death.  There is no competent evidence of record suggesting that asbestosis was an immediate or contributing cause of the Veteran's death.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to CAD, and/or COPD.  Consequently, service connection for any such disease/condition on the basis that it became manifest in service and persisted is not warranted.  Inasmuch as there is no evidence that the Veteran's CAD was manifested in the first year following his discharge from active duty, service connection for such disease under the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 likewise is not warranted.

There is also no medical evidence in the record that relates any of the Veteran's death-causing disabilities to his service (to include asbestos exposure therein).  There no evidence that his death-causing disabilities were caused or aggravated by a service connected disability.  The death certificate only lists these diseases/ conditions as death-causing disabilities without giving an opinion as to their etiologies.  Likewise, the Veteran's treatment records only concern the treatment of his various ailments (which include pulmonary asbestosis, CAD, COPD, hypertension, hyperlipidemia, atrial fibrillation, congestive heart failure, allergic rhinitis, chronic sinusitis, DDD with osteoarthritis, renal calculi, angina, alcohol and tobacco abuse, and chronic gastroesophageal reflux disease (GERD)) and do not include opinions as to their etiologies, to include whether any were service-related or related to service-connected disabilities.  Significantly, the appellant has not submitted any evidence showing or suggesting that there is a direct relationship between the Veteran's death-causing disabilities and his service or service-connected disabilities.  

An April 2002 private outpatient treatment record notes that the Veteran was exposed to asbestos in service, smoked one pack per day for 50 years, had productive cough, dyspnea, and exertion, had parenchymal abnormalities consistent with asbestosis, and had no signs of impairment as a result of asbestos exposure.  However it does not suggest that the Veteran's CAD or COPD are related to exposure to asbestos or that asbestosis contributed to the Veteran's later death.  

The appellant alleges that the Veteran's exposure to asbestos caused his COPD and CAD, and ultimately, his death.  She does not argue, and (as noted above) the evidence of record does not establish or suggest, that any of the Veteran's service-connected disabilities contributed to the cause of his death.  Likewise it is not shown, suggested, or alleged that the Veteran's January 2008 head trauma (when he was struck by his grandson) was related to service or a service-connected disability.  It is not in dispute that the Veteran was exposed to asbestos in service (as he served on ships that had asbestos).  

The March 2011 VHA consulting expert essentially opined that asbestos was not the cause of the Veteran's COPD or CAD and that the Veteran's in-service exposure to asbestos could not be implicated as a cause of, or in any way be related to, his death.  He noted that that there was no convincing evidence that the Veteran's asbestos exposure caused his COPD or that asbestos exposure or COPD were responsible for his death; there was no scientific or epidemiological basis for the conclusion that asbestos promoted or caused the Veteran's hypertensive arteriosclerotic heart disease; and that the Veteran's cause of death (trauma triggering cardiac arrest) clearly did not support a role for asbestos exposure as asbestos does not cause either hypertension or atherosclerosis.  The consulting expert did note that the Veteran's diagnosis of asbestosis was related to his exposure to asbestos in service (and that asbestosis should be service connected).  However, even assuming arguendo that service-connection for asbestosis had been in effect at the time of the Veteran's death, the consulting expert did not find asbestosis to be in any way related to the Veteran's death (he noted asbestosis to be a multifactorial component of the Veteran's dyspnea and related disability, but not to his death).  As the opinion is by a medical professional competent to provide it, is based on review of the record, reflects familiarity with the Veteran's medical history, and includes a detailed explanation of rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds no reason to question the competence or rationale of the examiner; it is persuasive.   

The Board acknowledges that competent medical evidence is not always required when the determinative issue is a medical nexus and that lay persons are competent to provide evidence as to symptoms capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  
Here, the appellant testified that the Veteran had breathing and heart trouble related to asbestos exposure that caused his death.  The Board finds the appellant to be a credible witness, and she is competent to report her observation of the manifestations of those lay observable symptoms (i.e. the Veteran appeared to be out of breath and was easily exhausted).  See Davidson v. Shinseki, supra.  Her chief contention, however, is that asbestosis was the cause of the Veteran's death, and she does not have the skill, knowledge, expertise, or training needed to provide a purely medical opinion (as opposed to observing symptoms), such as whether one particular disease, as opposed to another disease or injury, caused death.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Because of this, the probative value of her statements is extremely limited, particularly in comparison to the highly probative opinion of the VHA doctor.  In short, the appellant's statements provide no basis for supporting the claim.

Overall, the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death, and this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is inapplicable in the instant case because the preponderance of the evidence is against the appellant's claim.  


ORDER

Service connection for the cause of the Veteran's death is denied. 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


